COBB, Judge,
concurring specially:
I concur with the majority result in this case because the trial court, in undertaking to specifically enforce an indemnification agreement between the parties, modified it without authority to do so. On the other hand, it should be emphasized that the instant opinion in no way recedes from or modifies our holding in Riley v. Riley, 509 So.2d 1366 (Fla. 5th DCA 1987), wherein we upheld the contempt power of trial courts to enforce their own judgments providing for the performance of specific acts wherein the constitutional prohibition against imprisonment for debt is not implicated.